TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00070-CV



                                            In re J. D. J.




                FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
          NO. 205,454-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               We will dismiss this appeal for want of prosecution. The record was filed on March

3, 2005. Appellant’s brief was due on April 4, 2005. On April 13, 2005, this Court sent appellant

notice that his brief was overdue. The notice stated that appellant must file a motion for extension

of time to file his brief by April 25, 2005 or the appeal would be dismissed for want of prosecution.

Appellant has filed neither a brief nor a motion for extension of time to file a brief.

               We dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                               David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: June 30, 2005